Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2015

                                     No. 04-15-00122-CR

                                    Carlos Bernard SMITH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8656
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        Before the Court is appellant’s Motion of Notice to Withdraw for Motion to Abate for
Out of Time Motion for New Trial. In the motion, appellant requests withdrawal of “motions
sent to courts pursuant to Rules 43.6, 44.4 and also Rule 2 of Tx. Rules of Appellate Procedure.”
The motions reference in the “Motion of Notice to Withdraw” have not been filed in this Court,
and therefore, this Court has no basis to allow their withdrawal or otherwise abate this appeal.
Otherwise, the relief requested in the instant motion is unclear.

       For these reasons, appellant’s motion is DENIED.


                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court